DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 9/14/2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002088182 to Ichikawa et al. (“Ichikawa”, see English machine translation attached). 
Regarding claims 1-2, Ichikawa teaches a stretched porous film (para [0001] [0007]-[0009], [0012] [0017]-[0019] [0030], the porous film is stretched film, see para [0037]) comprising a resin composition, the resin composition containing: 
- a polyethylene-based resin (para [0013]-[0014] [0017]), of which the suitable polyethylene-based material includes linear low density polyethylene having a density of 0.920 g/cm3  (para [0017] [0046]), meeting the claimed limitations of a polyethylene-based resin having a density of not less than 0.900 g/cm3 and not more than 0.940 g/cm3; 
– a thermoplastic elastomer (para [0018]-[0019] [0030], of which the suitable thermoplastic elastomer includes olefin-based elastomer, meeting the claimed material limitations of instant claim 2), wherein the thermoplastic elastomer is in an amount of 5 to 10% (para [0030]), which range overlaps with the instantly claimed range of not less than 1.0 parts by mass and not more than 16 parts by mass of a thermoplastic elastomer relative to 100 parts by mass of the polyethylene-based resin. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05; and 
- an inorganic filler (para [0012] [0031]), 
- the stretched porous film having a water vapor transmission rate of at least 3000 g/m2.24 h, as measured at 40°C and at a relative humidity of 60% (para [0040], [0043], moisture/water vapor transmission rate), which range overlaps with the instantly claimed range of not less than 1400 g/m2-24 h as measured at 40°C and at a relative humidity of 60% in accordance with ASTM E96. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claim 3, Ichikawa does not specifically teach the strength value of its stretched porous film in a machine direction in the specific manner as instantly claimed. However, because the stretched porous film of Ichikawa and the instantly claimed stretched porous film are identical or substantially identical in composition (i.e., having the same polyethylene-based resin, thermoplastic elastomer and inorganic filler as discussed above in rejection to claim 1), also because the ranges taught by Ichikawa substantially overlap those claimed, it is expected that the stretched porous film of Ichikawa would possess the same or similar strength in machine direction as instantly claimed, i.e., a strength in a machine direction of not less than 0.3 N/25 mm and not more than 2.5 N/25 mm as measured when pulling the stretched porous film in the machine direction in accordance with JIS K 7127 with a chuck-to-chuck distance of 50 mm and at a pulling speed of 200 mm/min has increased the chuck-to-chuck distance by 5%.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.  Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112.
Regarding claim 4, Ichikawa teaches in its stretched porous film, wherein the resin composition has a melt mass flow rate of about 1 to 10 g/10min (para [0015]), which range overlaps with the instantly claimed range of not less than 2.0 g/10 min as measured at 190°C in accordance with JIS K 7210.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Regarding claim 5, Ichikawa teaches its stretched porous film has an air permeability of less than 3000 sec/100 ml (para [0040], gas/air permeability), which range overlaps with the instantly claimed range of not less than 300 sec/100 ml and not more than 2000 sec/100 ml as measured by Oken-type air permeability tester method in accordance with JIS P 8117. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claim 6, Ichikawa teaches in its stretched porous film, wherein the resin composition further contains various additives including suitable stretching aid additives as desired (para [0035]). 
It would have been obvious to one of ordinary skill in the art to modify Ichikawa, to modify the resin composition for the porous film to include suitable additives to impart desired property to the porous film, such as to include paraffin-based oil to impart desired film processability.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782